307 S.W.3d 220 (2010)
STATE of Missouri ex rel. William DAVIS, Respondent,
v.
MISSOURI STATE TREASURER, as Custodian of the Second Injury Fund, Appellant.
No. ED 93296.
Missouri Court of Appeals, Eastern District, Division Three.
March 30, 2010.
Chris Koser, Atty. Gen., Kevin A. Nelson, Asst. Atty. Gen., St. Louis, MO, for appellant.
Charles W. Bobinette, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The State of Missouri, as Custodian of the Second Injury Fund, appeals the circuit court's judgment in favor of the claimant, William Davis. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).